NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


ANTONIO JAMES JEFFERSON,                      )
DOC #H45395,                                  )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-4893
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed November 21, 2018.

Appeal from the Circuit Court for Highlands
County; Michael E. Raiden, Judge.

Antonio James Jefferson, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Peter Koclanes,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



KELLY, SLEET, and SALARIO, JJ., Concur.